Appeals by claimant from original and supplemental decisions of the State Industrial Board dated July 19, 1935, and September 22, 1936, respectively, denying a claim for compensation and rescinding an award in favor of the claimant. The Industrial Board has found that claimant’s injuries did not arise out of and in the course of his employment and it is this finding which is claimed to be unsupported by any evidence. Claimant was employed as a general manager by the United Marine Contracting Corporation with office at 15 Whitehall street, New York city. On June 21, 1932, between six and seven p. m. while he was driving a party of five men in his own automobile, having just left the office of the employer along lower Broadway, the car collided with an ice cream cart and claimant was seriously injured. It was the claimant’s contention that he was engaged in entertaining as guests for business reasons four of the companions in the automobile and that he intended to take these business guests to dinner and later to the Sharkey-Schmeling boxing match to be held that evening in Long Island city and that it was part of his duty as general manager for the employer to act as such host. The Industrial Board has found against him on this *806' question of fact, giving as its reason the fact that two of his companions were fellow-employees, one was a cigar salesman who sold claimant cigars, one was a friend who it was alleged intended to introduce claimant at some future date to a prospect in return for previous business favors and one was a customer of the employer who had had no dealings with claimant. The proof amply supports the findings of the Industrial Board. Decision unanimously affirmed. Present — ■ Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.